Citation Nr: 1220443	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-26 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a sleep disorder.

2. Entitlement to as compensable rating for postoperative residuals of a nasal septum injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 2003 to August 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a nasal disability rated 0 percent, effective August 16, 2007 and denied service connection for a sleep disorder.  A June 2009 rating decision assigned a temporary total (convalescent) rating for the nasal disability from February 6, 2009 to April 1, 2009.  The Veteran requested a Travel Board hearing on his May 2008 VA Form 9 (substantive appeal), and later indicated that he would accept a videoconference hearing which was scheduled for September 2010.  By August 2010 correspondence (through his representative) he indicated that he would not attend the hearing; he has not sought rescheduling.       

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  

	Service connection for a sleep disorder

The Veteran reported that he currently takes medication for sleep impairment and began taking such medication while on active duty.  His service treatment records (STRs) show notations of sleep disturbance associated with psychiatric complaints/treatment and his current VA psychiatric outpatient treatment records show notations of insomnia and prescription medication (Zolpidem 10 mg PRN) for sleep impairment.  Hence, while it appears that the Veteran's complaints may be related to (or at least treated in conjunction with) service-connected depression, they have not been definitively linked to such disability (and other pathologies or distinct sleep disorders have not been ruled out).  As the Veteran complained of sleep impairment in service and is currently treated for such complaints, the "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

	Rating for nasal disability 

The Veteran's VA outpatient treatment records show that he underwent surgery for nasal septal perforation in February 2009.  As his last VA examination to assess the disability was in February 2008 and as he has had an intervening surgical procedure (which suggests some fluctuation in the disability picture), a contemporaneous examination to determine the current severity of the disability is necessary.   Additionally, the complete records of the surgery and follow-up are not of record (the Veteran identified such private treatment on a release form) and should be secured on remand, along with updated VA outpatient treatment records.  

The case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his nasal disability and sleep impairment from August 2009 to the present. 
The RO should also ask the Veteran to identify all providers of any private evaluation and/or treatment he received for his nasal disability and sleep impairment, and to submit the releases necessary for VA to secure records of such private treatment/evaluations.  Of particular interest are complete treatment records from his February 2009 nasal surgery (January pre-operative visit through March postoperative visit) and any other follow-up.  

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified. 

2. The RO should then arrange for an ENT examination of the Veteran to determine the current severity of his nasal disability.  The Veteran's claims file must be reviewed in conjunction with the examination, and any tests or studies deemed necessary should be completed.  Findings reported should include detailed descriptions of any (and all) symptoms and associated impairment, of the disability.  

3. The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the presence, nature, and likely etiology of any sleep disorder.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination. Based on review of the record and examination of the Veteran the examiner should provide opinions that respond to the following:

a. Are the Veteran's complaints of sleep impairment/insomnia symptoms of his service-connected depression, or do they constitute another separate disability entity? Please identify any such disability entity, and cite the clinical data that support the conclusions reached.  

b. If a separate disability entity manifested by disturbed sleep is diagnosed, please identify the likely etiology for such disability, specifically indicating whether it at least as likely as not (a 50% or better probability) is related to his service (to include complaints of sleep impairment therein) and whether or not it was caused or aggravated by one of the Veteran's already service connected disabilities.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data as indicated.  .

4. The RO should then readjudicate these claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

